Citation Nr: 1122239	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (residuals of prostate cancer claimed as distressed rectum) which is claimed to have resulted from a procedure by VA on March 27, 2009 (and related care).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to November 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran requested a Travel Board hearing; in August 2010 correspondence he withdrew the request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has additional chronic disability caused by VA hospital care, or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable. 

In essence, the Veteran alleges that he was given improper instructions regarding self-care in connection with a VA procedure on March 27, 2009, and as a consequence now has additional prostate cancer residual disability (claimed as distressed rectum).  Specifically, he alleges he received improper instruction regarding how long he was to retain rectal packing in his rectum, and as a result developed infections of the rectum and kidneys.  

The record shows that on March 27, 2009the Veteran underwent a transrectal ultrasound guided biopsy (for assessment of prostate cancer).  The urologist noted:

"Tampon placed per rectum, patient instructed to remove tampon with first bowel movement or in 24 hours whichever comes first."

The Veteran was warned, in part, of the possibility of rectal bleeding, hematuria, and infection rarely life threatening.

On March 29, 2009, the Veteran was admitted to Baylor Medical Center's emergency room with complaints of fever and chills.  It was noted that he had undergone a prostate biopsy two days prior.  The clinical impression was prostatitis and transient bacteremia; intravenous antibiotics were administered.  A March 30, 2009 discharge record notes a diagnosis of UTI/Pyelonephritis-acute.

VA treatment records from March 2009 to October 2009 show, in part, that the Veteran underwent radiation treatment (ending in August 2009) for prostate cancer and treatment for intermittent bladder infections.  He contends that he has additional residual disability (to include continuing "distressed rectum") as a result of VA-provided care.  His allegation of an existing "distressed rectum" problem suggests ongoing VA treatment (as he apparently receives all his care from VA).  As records of any VA treatment are of record (and may contain pertinent information), they must be secured.  

Furthermore, the Veteran has not been afforded a VA examination to secure a medical advisory opinion in this matter.  As there are medical questions presented for which there is inadequate competent response, such examination is also necessary.  .

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should secure for the record copies of the complete clinical records of all VA evaluations and/treatment the Veteran has received for prostate cancer from October 2009 to the present.

2. The RO should then arrange for the Veteran to be examined by an appropriate physician who must obtain a complete, pertinent history from the Veteran (to include eliciting from him his allegations as to what specific disability/additional disability, i.e., pathology, symptoms, impairment, he believes have resulted from VA treatment, review his claims file (including this remand), and provide opinions responding to the following:

(a) Does the Veteran have (or since his claim was filed has had) any chronic additional disability due to the VA procedure on March 27, 2009 and associated care, that is not a natural consequence of the procedure? Please identify the additional disability (by pathology and associated impairment of function).  The explanation of rationale for this opinion should address all pathology and functional impairment the Veteran seeks to have compensated under § 1151. 

(b) For any (and each) additional disability entity identified as resulting from (or aggravated by) the March 27, 2009 procedure and associated care, please indicate whether any fault (negligence, etc.) in the treatment provided by VA was an etiological factor, and whether or not the disability/additional disability was an unforseen consequence of the VA treatment?   Please provide comment on the overall standard of care provided.

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

